Citation Nr: 1508442	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Department of Veterans Affairs death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and B.D.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1950 to September 1953 and from December 1953 to July 1969.  The Veteran died in February 2006 and the appellant, the Veteran's former spouse, claims eligibility for VA death benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied the appellant's claim for death benefits.  Jurisdiction of the case was subsequently transferred to the VA Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1. The appellant and the Veteran married in March 1956 and divorced in June 1970.

2. The appellant remarried in March 1977 and that marriage ended in divorce in January 1981.

3. The Veteran died in February 2006, after the appellant's second divorce.  


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits.  38 U.S.C.A. §§ 101(3), 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.53 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the appellant has been informed of the reasons for denial of her claim, and she has been afforded full opportunity to present information, evidence, and argument on her behalf.  The Board finds that these actions are sufficient to satisfy any due process owed her.  As explained in more detail below, the law, and not the evidence, is dispositive of the claim; as such, the duties imposed by the VCAA are not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

The appellant avers that she is entitled to VA death benefits.  She filed for death benefits providing her status as the Veteran's "Ex-Wife."  See April 2010 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse (VA Form 21-534).  Although the appellant acknowledges that she and the Veteran were divorced at the time of his death, she contends that she still should be recognized as the surviving spouse because their divorce was due to the Veteran's misconduct, namely, verbal and physical abuse.  In support of her claim, the appellant has submitted statements, provided testimony, and submitted a statement from the Veteran's daughter attesting to the fact that the Veteran was an abusive man.   

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a Veteran.  38 U.S.C.A. § 1102 (West 2014); 38 C.F.R. § 3.54 (2014).

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.

The Court of Appeals for Veterans Claims has determined that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

In this case, there is no dispute that the Veteran and appellant were married in March 1956 and divorced in June 1970.  See Marriage License and Divorce Decree.  The record also shows that after their divorce, the appellant remarried to someone else in March 1977.  That marriage also ended in divorce in January 1981.  See VA Form 21-534.  The Veteran died in February 2006, after the appellant's second marriage ended in divorce.  Thus, the appellant was not the Veteran's surviving spouse at the time of his death as they had divorced and the evidence is clear that she and the Veteran did not continuously cohabitate since their marriage ended.  

The Board has considered the appellant's contentions but notes that this case does not turn on a finding of misconduct on the part of the Veteran.  The provisions pertaining to whether a separation was due to the fault of the veteran, without any fault on the part of the surviving spouse, are applicable in determining whether married parties continued to cohabit during their marriage.  See 38 C.F.R. § 3.53(a).  This regulation presupposes that the parties were married.  Thus, although a separation due to abuse, without termination of the marriage may entitle a claimant to benefits, in this case, the Veteran and the appellant had divorced.  A divorce terminates the marriage, and by extension, breaks the "continuous cohabitation" requirement of 38 C.F.R. § 3.53(a).  Furthermore, the appellant remarried after the divorce and the Veteran started a family with another companion sometime after his divorce from the appellant.  For these reasons, although the appellant's divorce may well have been precipitated, at least in part, to abuse perpetrated by the Veteran, there is no basis to award death benefits under the applicable laws and regulations. 

While the Board is sympathetic to the arguments presented by the appellant, the law is clear and precludes eligibility in this case.  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board has no alternative but to deny the appellant's appeal as she does not meet the legal criteria for recognition as the "surviving spouse" of the Veteran for purposes of receiving VA death benefits. 





      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to VA death benefits is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


